DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the specification of the disclosure in the submission filed 2/22/2022 are acknowledged and accepted.
     The amendments to Claims 1, 13 in the submission filed 2/22/2022 are acknowledged and accepted.
     The cancellation of Claims 2-3, 5, 9-10, 12, 17-19 in the submission filed 2/22/2022 is acknowledged and accepted.
     The addition of Claims 21-29 in the submission filed 2/22/2022 is acknowledged and accepted.
     In view of the amendments to the claims above, the objections to the claims in Section 9 of the Office Action dated 12/7/2021 are respectfully withdrawn.  Further, the double patenting issues in Section 10 and the 35 U.S.C. 112(d) rejections in Section 12 of the Office Action dated 12/7/2021 are respectfully withdrawn.

Drawings
     The originally filed drawings were received on 10/22/19.  These drawings are acceptable.

Response to Arguments
     The Applicant’s arguments, see in particular Page 9 of the submission, filed 2/22/2022, with respect to the rejections in Sections 15, 18 of the Office Action dated 12/7/2021, have been fully considered and are persuasive.  The rejections in Sections 15, 18 of the Office Action dated 12/7/2021 have been withdrawn.
 
EXAMINER'S AMENDMENT
     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In Claim 23, line 10, change “a further mirror” to --a fourth mirror--.

Allowable Subject Matter
     Claims 1, 4, 6-8, 11, 13-16, 20-29 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a microscope as generally set forth in Claim 1, the microscope including, in combination with the features recited in Claim 1, the stereo angle between the first and second imaging channels is adjustable in a range from 0° to 20°; and the microscope is a Greenough type stereo microscope.  Claims 4, 6-8, 11, 
     Claim 23 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a microscope as generally set forth in Claim 23, the microscope including, in combination with the features recited in Claim 23, the microscope is a stereo microscope of the Greenough type; the first imaging channel comprises a first mirror and a second mirror; the second imaging channel comprises a third mirror and a fourth mirror; the first mirror is configured to transfer imaging light from an object plane into a reference plane; the second mirror is configured to transfer imaging light from the object plane into the reference plane; the third mirror is configured to transfer imaging light from the object plane into the reference plane; the fourth mirror is configured to transfer imaging light from the object plane into the reference plane; on an object side, the first and second imaging channels enclose an adjustable stereo angle; the optical assembly is an optical assembly to set a stereo angle in the microscope.  Claims 24-29 are dependent on Claim 23, and hence are allowable for at least the same reasons Claim 23 is allowable.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
2/25/2022